DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, US Code not included in this office action can be found in a prior office action 

Request for Continued Examination

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered. 

Status of Rejections 

Claims 1, 2, 4, 5, and 7-37 are pending. Claims 3 and 6 are cancelled. Amendments to claims 1, 7, and 20 filed on 11/19/2020 are acknowledged. 

The previous rejection of claims 1, 2, 4, 5, and 7-37 under 35 USC 112 (b) are withdrawn in view of amendments of the claims by the applicants.  

The previous nonstatutory obviousness-type double patenting provisional rejections of claims 1, 4, 32, 33, and 35-37 of the instant application over claims 1-3 and 17-23 of 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 11, 15, 16, 21, 23, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Dryfe et al, US Patent Application Publication No. 2015/0027900 (hereinafter called Dryfe), in view of US pre-grant patent publication no.  2013/0171502 (hereinafter called Chen), and Zhamu et al, US patent application publication no. 2009/0061312 (hereinafter Zhamu312).

Regarding claims 1 and 11, Dryfe discloses a method for the production of graphene and related graphite nanoplatelet structures (see Abstract and paragraph 0001). Dryfe further discloses that graphene can be used to make an electrode for super-capacitors (see paragraph 0006). Dryfe further discloses that the method for producing graphene comprises forming an intercalated graphite compound by an electrochemical intercalation procedure which is conducted in a cell (reads on an intercalation reactor) (see paragraph 0092), wherein said cell contains (i) a liquid solution electrolyte comprising LiCl (an intercalating agent) (see paragraphs 0093-0097); (ii) a working electrode that contains graphite as an active material in ionic contact with said liquid solution electrolyte (see paragraph 0092); and (iii) a counter electrode in ionic contact with said liquid solution electrolyte (see paragraph 0092), and wherein a current is imposed upon said working electrode and said counter electrode at a current density for a duration of time sufficient for effecting 15 electrochemical intercalation of said intercalating agent into said interlayer spacing (see paragraphs 0092 and 0112-0117); (b) exfoliating and separating said hexagonal carbon atomic interlayers from said intercalated graphite compound using ultrasonication, air mill, ball mill, air jet mill, rotating blade blender, and other techniques known to those skilled in the art to produce isolated graphene sheets, which are dispersed in a liquid medium to form a graphene suspension (see Fig. 1 and paragraph 0071).

Regarding the limitation “wherein said particles of said coke or coal powder have never been previously intercalated or oxidized prior to step (a),” it is noted that the limitation 

While Dryfe discloses producing a graphene-based supercapacitor electrode from graphite, Dryfe does not explicitly disclose producing a graphene-based supercapacitor electrode from a supply of coke or coal powder containing therein domains of hexagonal carbon atoms and/or hexagonal carbon atomic interlayers with an interlayer spacing.

Chen discloses a method of producing an electrode made of expanded graphite platelets used in a super-hybrid energy storage device (similar to graphene-based supercapacitor electrode) from a supply of coke or coal powder (paragraph 0063). Chen further teaches that like graphite, coke also has domains of hexagonal carbon atoms and/or hexagonal carbon atomic interlayers with an interlayer spacing (Fig. 6 and paragraph 0129).



Dryfe in view of Chen fails to explicitly disclose shaping or shaping and drying said graphene suspension into said supercapacitor electrode that is porous and has a specific surface area greater than 200 m2/g.

Zhamu312 is in the field of developing a method of producing a composite electrode having a specific surface area of at least 100 m2/gm for use in an electrochemical capacitor (see Abstract and paragraph 0031). Zhamu312 further teaches that the method comprises (a) forming exfoliated graphite worms which are aggregates of networks of interconnected graphite flakes; and (b) impregnating a precursor material into at least a pore of the graphite worms to form a desired composite electrode (see paragraph 0032). Zhamu312 further teaches that a precursor-impregnated worm may be compressed to form a desired shape, e.g., a thin sheet, thus teaching shaping or shaping and drying said graphene suspension into a supercapacitor electrode that is porous and has a specific surface area greater than 200 m2/g (Fig. 1 and 4, and paragraphs 0032, 0085, and 0088). Zhamu312 further teaches that high specific surface area is a desirable property of electrodes used in supercapacitors (see paragraph 0033).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Dryfe in view of Chen with the teachings of Zhamu312 for the purpose of enhancing inter-flake pores to increase high BET surface area of the supercapacitor electrode (Zhamu, para 0085-0086). The person with ordinary skill in the art would have been motivated to make this modification, because Zhamu312 teaches that high specific surface area is a desirable property of electrodes used in supercapacitors (see paragraph 0033). 

Regarding claims 15 and 16, Dryfe further discloses that said isolated graphene sheets contain single-layer graphene, or said isolated graphene sheets contain few-layer graphene having 2-10 hexagonal carbon atomic interlayers or graphene planes (see paragraph 0022).

Regarding claim 21, Dryfe further discloses that said intercalating agent includes a lithium metal salt having a counter-ion selected from one of tetrafluoroborate (same as borofluoride), perchlorate, and hexafluorophosphate (see paragraphs 0048 and 0049).

Regarding claim 23, the above-modified method fails to explicitly disclose subjecting said graphene suspension to a forced assembly procedure, forcing said graphene sheets to assemble into an electrolyte-impregnated laminar graphene structure, wherein said multiple graphene sheets are alternately spaced by thin electrolyte layers, having a thickness from 0.4 nm to 10 nm, and said multiple graphene sheets are substantially aligned along a 20 desired direction, and wherein said laminar graphene structure has a physical density from 0.5 to 1.7 g/cm3 and a specific surface area from 50 to 3,300 m2/g, when measured in a dried state of said laminar structure with said electrolyte removed. 

Zhamu312 teaches that a thermoplastic polymer (reads on electrolyte), such as polyacrylonitrile, styrene DVB, and cellulosic polymers, may be dissolved in a solvent to form a solution, and exfoliated graphene worms may be immersed in this solution for a length of time sufficient for impregnation of the solution into inter-flake pores (see paragraph 0061), thus meeting the limitation “subjecting said graphene suspension to a forced assembly procedure, forcing said graphene sheets to assemble into an electrolyte-impregnated laminar graphene structure.” Zhamu312 further teaches that an inter-planar spacing that is typically several nanometers wide and can be wider than 10 nm is sufficiently large to be accessible by the electrolyte species (see paragraph 0052), thus meeting the limitation “wherein said multiple graphene sheets are alternately spaced by thin electrolyte layers, having a thickness from 0.4 nm to 10 nm.” Zhamu312 further teaches that and said multiple graphene sheets are substantially aligned along a 20 desired direction (see paragraph 0050). Zhamu312 further teaches that said laminar graphene structure has a high specific surface area, typically greater than 100 m.sup.2/g, more typically greater than 500 m.sup.2/g, in many cases, greater than 1,000 m.sup.2/g, and in some cases greater than 2,000 m.sup.2/g, thus overlapping the claimed range of 50 to 3,300 m2/g. Further, since physical density of graphene mainly depends on the inter-planar spacing and the inter-planar spacing of Zhamu312 meets the claimed range of inter-planar spacing, it would be reasonable to expect that the physical density in Zhamu312 would also be in the claimed range from 0.5 to 1.7 g/cm3.

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application for the claimed invention to further modify the above-modified method by forcing said graphene sheets to assemble into an electrolyte-impregnated laminar graphene structure, wherein said multiple graphene sheets are 2/g as taught by Zhamu312. The person with ordinary skill in the art would have been motivated to make this modification, because Zhamu312 teaches that increasing the inter-planar spacings to the claimed range makes them accessible by the electrolyte species.

Regarding Claim 32, Chen teaches that said step of shaping and drying said graphene suspension comprises dispensing said suspension onto a surface or two surfaces of a current collector to form said electrode in a film form having a thickness greater than 5 µm (see Fig. 4 and paragraphs 0111 and 0145), overlapping the claimed range from 1 µm to 1,000 µm. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application for the claimed invention to further modify the above-modified method by shaping and drying said graphene suspension comprises dispensing said suspension onto a surface or two surfaces of a current collector to form said electrode in a film form having a thickness greater than 5 µm as taught by Chen. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 (I)). 

Regarding Claim 33, Chen teaches that said step of shaping and drying said graphene suspension comprises dispensing said suspension onto a surface or two surfaces of a current collector and drying said suspension in an oven at 1600 C (reads on heat treating) to form said electrode in a film form having a thickness greater than 5 µm (see Fig. 4 and paragraphs 0111 and 0145), overlapping the claimed range from 1 µm to prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 (I)).

Claims 2, 5, 12-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dryfe et al, US Patent Application Publication No. 2015/0027900 (hereinafter called Dryfe), in view of US pre-grant patent publication no.  2013/0171502 (hereinafter called Chen), and Zhamu et al, US patent application publication no. 2009/0061312 (hereinafter Zhamu312), as shown for claim 1 above, and further in view of Zhamu et al, US patent application publication no. 2009/0155578 (hereinafter called Zhamu578).

Regarding claim 2, Dryfe in view of Chen and Zhamu312 does not explicitly teach that multiple particles of said coke or coal powder are dispersed in said liquid solution electrolyte, disposed in a working electrode compartment, and supported or confined by a current collector in electronic contact therewith, and wherein said working 25 electrode compartment and said multiple particles supported thereon or confined therein are not in electronic contact with said counter electrode. 



It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application for the claimed invention to modify the method taught by Dryfe in view of Chen and Zhamu312 by having the multiple particles of said coke or coal powder supported or confined by a current collector in electronic contact therewith, and having a porous separator plate, so that said working 25 electrode compartment and said multiple particles supported thereon or confined therein are not in electronic contact with said counter electrode as taught by Zhamu578.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07).

Regarding claim 5, Dryfe in view of Chen and Zhamu312 does not explicitly teach that said multiple particles are clustered together to form a network of electron-conducting pathways.

Zhamu578 teaches that multiple particles are clustered together to form a network of electron-conducting pathways (see Fig. 2). 

prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07).

Regarding claims 12 and 13, Zhamu578 further teaches that the imposing current provides a current density in the range of 50 to 600 A/m2, preferably 100 to 400 A/m2 (see paragraph  0056), thus deeming obvious the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 (I)).

Regarding claim 14, Zhamu578 further teaches that said thermal shock exposure comprises heating said intercalated graphite to a temperature in the range of 300-1,100.degree. C. for a duration of 10 seconds to 2 minutes (see paragraph 0055), thus deeming obvious the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 (I)).

Regarding claim 18, Zhamu578 further teaches a step of re-intercalating said isolated graphene sheets using an electrochemical or chemical intercalation method to obtain re-intercalated graphene sheets and a step of exfoliating and separating said intercalated 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application for the claimed invention to modify the method taught by Dryfe in view of Chen and Zhamu312 by re-intercalating said isolated graphene sheets using an electrochemical or chemical intercalation method to obtain re-intercalated graphene sheets and a step of exfoliating and separating said intercalated graphene sheets as taught by Zhamu578. The person with ordinary skill in the art would have been motivated to make this modification, because  Zhamu578 teaches that the advantage of the modification would be to produce ultra-thin NGPs, wherein the majority of the resulting NGPs contained between single graphene sheet (approximately 0.34 nm) and five sheets (approximately 1.7 nm) (see paragraph 0064). .    

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dryfe et al, US Patent Application Publication No. 2015/0027900 (hereinafter called Dryfe), in view of US pre-grant patent publication no.  2013/0171502 (hereinafter called Chen), and Zhamu et al, US patent application publication no. 2009/0061312 (hereinafter Zhamu312), as shown for claim 1 above, and further in view of Zhamu et al, US patent application publication no. 2011/0165321 (hereinafter called Zhamu321).

Dryfe in view of Chen and Zhamu312 does not explicitly teach that said supercapacitor electrode is in a paper sheet, porous film, 30 porous filament, porous rod, or porous tube form.

Zhamu321 teaches a process for continuously producing a porous solid film of spacer-modified nano graphene platelets for supercapacitor electrode applications (see Abstract). Zhamu321 further teaches that the process for producing spacer-modified nano graphene platelets forms multiple spacer-modified NGPs that overlap naturally to form a closely packed, but highly porous mat, web, or paper structure for use as a supercapacitor electrode (see paragraph 0029). Zhamu321 further teaches that the electrodes formed in the process of Zhamu321 exhibit a high surface area greater than 1,000 m2/gm, which translates into an ultra-high specific capacitance (see paragraph 0026).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application for the claimed invention to modify the method taught by Dryfe in view of Chen and Zhamu312 by having the supercapacitor electrode be formed using the process taught by Zhamu321 in a paper sheet, porous film, 30 porous filament, porous rod, or porous tube form as taught by Zhamu321. The person with ordinary skill in the art would have been motivated to make this modification, because Zhamu321 teaches that the advantage of the modification would be an ultra-high specific capacitance (see paragraph 0026).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dryfe et al, US Patent Application Publication No. 2015/0027900 (hereinafter called Dryfe), in view of US pre-grant patent publication no.  2013/0171502 (hereinafter called Chen), Zhamu et al, US patent application publication no. 2009/0061312 (hereinafter Zhamu312), and Spanish patent application publication no. ES 2529189 (hereinafter called Camilo).

Dryfe discloses a method for the production of graphene and related graphite nanoplatelet structures (see Abstract and paragraph 0001). Dryfe further discloses that graphene can be used to make an electrode for super-capacitors (see paragraph 0006). Dryfe further discloses that the method for producing graphene comprises forming an intercalated graphite compound by an electrochemical intercalation procedure which is conducted in a cell (reads on an intercalation reactor) (see paragraph 0092), wherein said cell contains (i) a liquid solution electrolyte comprising LiCl (an intercalating agent) (see paragraphs 0093-0097); (ii) a working electrode that contains graphite as an active material in ionic contact with said liquid solution electrolyte (see paragraph 0092); and (iii) a counter electrode in ionic contact with said liquid solution electrolyte (see paragraph 0092), and wherein a current is imposed upon said working electrode and said counter electrode at a current density for a duration of time sufficient for effecting 15 electrochemical intercalation of said intercalating agent into said interlayer spacing (see paragraphs 0092 and 0112-0117); (b) exfoliating and separating said hexagonal carbon atomic interlayers from said intercalated graphite compound using ultrasonication, air mill, ball mill, air jet mill, rotating blade blender, and other techniques known to those skilled in the art to produce isolated graphene sheets, which are dispersed in a liquid medium to form a graphene suspension (see Fig. 1 and paragraph 0071).

Regarding the limitation “wherein said particles of said coke or coal powder have never been previously intercalated or oxidized prior to step (a),” it is noted that the limitation precludes only previous intercalation and/or previous oxidation. This limitation allows said particles of said coke or coal powder to be processed prior to step (a) as long as said coke or coal powder have never been previously intercalated or oxidized prior to step (a).” There is no teaching in Dryfe about previous intercalation or oxidation of said 

While Dryfe discloses producing a graphene-based supercapacitor electrode from graphite, Dryfe does not explicitly disclose producing a graphene-based supercapacitor electrode from a supply of coke or coal powder containing therein domains of hexagonal carbon atoms and/or hexagonal carbon atomic interlayers with an interlayer spacing.

Chen discloses a method of producing an electrode made of expanded graphite platelets used in a super-hybrid energy storage device (similar to graphene-based supercapacitor electrode) from a supply of coke or coal powder (paragraph 0063). Chen further teaches that like graphite, coke also has domains of hexagonal carbon atoms and/or hexagonal carbon atomic interlayers with an interlayer spacing (Fig. 6 and paragraph 0129).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Dryfe by substituting the graphite raw material for producing graphene with the coal or coke raw material for producing graphene as taught by Chen with a reasonable expectation of success and with predictable results. The person with ordinary skill in the art would have 

Dryfe in view of Chen fails to explicitly disclose shaping or shaping and drying said graphene suspension into said supercapacitor electrode that is porous and has a specific surface area greater than 200 m2/g.

Zhamu312 is in the field of developing a method of producing a composite electrode having a specific surface area of at least 100 m2/gm for use in an electrochemical capacitor (see Abstract and paragraph 0031). Zhamu312 further teaches that the method comprises (a) forming exfoliated graphite worms which are aggregates of networks of interconnected graphite flakes; and (b) impregnating a precursor material into at least a pore of the graphite worms to form a desired composite electrode (see paragraph 0032). Zhamu312 further teaches that a precursor-impregnated worm may be compressed to form a desired shape, e.g., a thin sheet, thus teaching shaping or shaping and drying said graphene suspension into a supercapacitor electrode that is porous and has a specific surface area greater than 200 m2/g (Fig. 1 and 4, and paragraphs 0032, 0085, and 0088). Zhamu312 further teaches that high specific surface area is a desirable property of electrodes used in supercapacitors (see paragraph 0033).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Dryfe in view of Chen with the teachings of Zhamu312 for the purpose of enhancing inter-flake pores to increase high BET surface area of the supercapacitor electrode (Zhamu, para 0085-0086). The person with ordinary skill in the art would have 

Dryfe in view of Chen and Zhamu312 does not explicitly teach that said graphene plane-wetting agent is an amine selected from melamine, hexamethylenetetramine, 1-pyrenamine, or a combination thereof.

Camilo teaches a method of preparing a stable dispersion of graphene by mechanical exfoliation of graphite by the use of surfactants, and obtain superficial areas from 400 to 1600 m2 / g of graphene mixtures (see paragraph 0043). Camilo further teaches that the surfactant may be melamine (see paragraph 0055).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application for the claimed invention to modify the method taught by Dryfe in view of Chen and Zhamu312 by substituting tetramethylammonium chloride as the graphene plane-wetting agent as taught by Dryfe with melamine as the graphene plane-wetting agent as taught by Camilo.  The person with ordinary skill in the art would have been motivated to make this modification, because Camilo teaches that the modification facilitates obtaining superficial areas from 400 to 1600 m2 / g of graphene mixtures (see paragraph 0043).

Claims 8-10, 22, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Dryfe et al, US Patent Application Publication No. 2015/0027900 (hereinafter called Dryfe), in view of US pre-grant patent publication no.  2013/0171502 (hereinafter called Chen), and Zhamu et al, US patent application publication no. 2009/0061312 (hereinafter Zhamu312), as shown for claim 1 above, and further in view of Loh et al, US patent application publication no. 2014/0027299 (hereinafter called Loh).

Regarding claim 8, Dryfe in view of Chen and Zhamu312 does not explicitly teach that said method is conducted intermittently or continuously and said supply of coke or coal powder and said liquid solution electrolyte are provided into said reactor intermittently or continuously.

Loh teaches that said method is conducted intermittently (see Fig. 1) or continuously (see Fig. 4) and said supply of graphite mineral powder and said liquid solution electrolyte are provided into said reactor intermittently or continuously (see Fig. 1 and 4).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application for the claimed invention to modify the method taught by Dryfe in view of Chen and Zhamu312 by conducting said method intermittently or continuously and supplying leonardite (reads on coke or coal powder) and said liquid solution electrolyte into said reactor intermittently or continuously as taught by Loh. Use of known technique to improve similar devices (methods, or products) in the same way is a rationale that may support a conclusion of obviousness (The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)) (see MPEP 2143 (I)(C)).
	
Regarding claims 9 and 10, Loh further teaches that in a working electrode compartment graphite powder is dispersed in the liquid solution electrolyte at a concentration of 25-60% 15 by weight, thus overlapping the claimed range.

KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)) (see MPEP 2143 (I)(C)).  Further, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 (I)). 

Regarding claim 22, Dryfe discloses use of solvents including NMP, DMSO (dimethyl sulfoxide), DMF (N,N'-dimethyl formamide), and mixtures thereof (see paragraph 0050). However, Dryfe in view of Chen and Zhamu312 does not explicitly teach that said intercalating agent includes an organic solvent selected from 1,3-dioxolane (DOL), 1,2-dimethoxyethane (DME), tetraethylene glycol dimethylether (TEGDME), poly(ethylene glycol) dimethyl ether (PEGDME), diethylene glycol dibutyl ether (DEGDBE), 2-ethoxyethyl ether (EEE), sulfone, sulfolane, ethylene carbonate (EC), propylene carbonate (PC), dimethyl carbonate (DMC), methylethyl carbonate (MEC), diethyl 10 carbonate (DEC), ethyl propionate, methyl propionate, gamma-butyrolactone (y-BL), acetonitrile (AN), ethyl acetate (EA), propyl formate (PF), methyl formate (MF), toluene, xylene, methyl acetate (MA), fluoroethylene carbonate (FEC), vinylene carbonate (VC), allyl ethyl carbonate (AEC), a hydrofloroether, or a combination thereof. 



It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application for the claimed invention to modify the method taught by Dryfe in view of Chen and Zhamu312 by having said intercalating agent include an organic solvent selected from propylene carbonate and ethylene carbonate as taught by Loh. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07).

Regarding claim 24, Zhamu312 further teaches that a thermoplastic polymer (reads on electrolyte), such as polyacrylonitrile, styrene DVB, and cellulosic polymers, may be dissolved in a solvent to form a solution, and exfoliated graphene worms may be immersed in this solution for a length of time sufficient for impregnation of the solution into inter-flake pores (see paragraph 0061), thus meeting the limitation “subjecting said graphene suspension to a forced assembly procedure, forcing said graphene sheets to assemble into an electrolyte-impregnated laminar graphene structure.” Zhamu312 further teaches that an inter-planar spacing that is typically several nanometers wide and can be wider than 10 nm is sufficiently large to be accessible by the electrolyte species (see paragraph 0052), thus meeting the limitation “wherein said multiple graphene sheets are alternately spaced by thin electrolyte layers, having a thickness from 0.4 nm to 10 nm.” Zhamu312 further teaches that and said multiple graphene sheets are substantially aligned along a 20 desired direction (see paragraph 0050). Zhamu312 further teaches that said laminar graphene structure has a high specific surface area, typically greater than 100 m.sup.2/g, more typically greater than 500 m.sup.2/g, in many cases, 2/g. Further, since physical density of graphene mainly depends on the inter-planar spacing and the inter-planar spacing of Zhamu312 meets the claimed range of inter-planar spacing, it would be reasonable to expect that the physical density in Zhamu312 would also be in the claimed range from 0.5 to 1.7 g/cm3.

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application for the claimed invention to further modify the above-modified method by forcing said graphene sheets to assemble into an electrolyte-impregnated laminar graphene structure, wherein said multiple graphene sheets are alternately spaced by thin electrolyte layers, having a thickness from 0.4 nm to 10 nm, and wherein said laminar graphene structure has a specific surface area from 100 to 2,000 m2/g as taught by Zhamu312. The person with ordinary skill in the art would have been motivated to make this modification, because Zhamu312 teaches that increasing the inter-planar spacings to the claimed range makes them accessible by the electrolyte species.

Regarding claim 25, Dryfe further discloses that said intercalating agent includes a lithium metal salt having a counter-ion selected from one of tetrafluoroborate (same as borofluoride), perchlorate, and hexafluorophosphate (see paragraphs 0048 and 0049).

	  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dryfe et al, US Patent Application Publication No. 2015/0027900 (hereinafter called Dryfe), in view of US pre-grant patent publication no.  2013/0171502 (hereinafter called Chen), and Zhamu et al, US patent application publication no. 2009/0061312 (hereinafter Zhamu312), as shown for claim 1 above, and as evidenced by Matsumoto et al, US patent application publication no. 2012/0328929 (hereinafter called Matsumoto).

Dryfe teaches that said reactor contains tetramethylammonium chloride dissolved in said liquid solution electrolyte (see paragraphs 0113 and 0114). Dryfe further discloses that said electrochemical intercalation includes intercalation of both lithium ions (reads on said intercalating agent) and tetraalkylammonium cations (known in the art to be a wetting agent as evidenced by Matsumoto, paragraph 0051) into the interlayer spacing (see paragraphs 0043, 0048, 0113, and 0114). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Dryfe et al, US Patent Application Publication No. 2015/0027900 (hereinafter called Dryfe), in view of US pre-grant patent publication no.  2013/0171502 (hereinafter called Chen), and Zhamu et al, US patent application publication no. 2009/0061312 (hereinafter Zhamu312), as shown for claim 1 above, and further in view of Mallouk et al, “Non-oxidative Intercalation and Exfoliation of Graphite by Brønsted Acids,” Nature Chemistry volume 6, pages 957–963 (2014) (hereinafter called Mallouk).
 
Dryfe in view of Chen and Zhamu312 does not explicitly teach that 10 said intercalating agent includes a species selected from a Bronsted acid selected from phosphoric acid (H3PO4), dichloroacetic (Cl2CHCOOH), or an alkylsulfonic acid selected from methanesulfonic (MeSO3H), ethanesulfonic (EtSO3H), or 1- propanesulfonic (n-PrSO3H), or a combination thereof. 

3PO4), dichloroacetic (Cl2CHCOOH), methanesulfonic (MeSO3H), and ethanesulfonic (EtSO3H), (see page 957, 3rd paragraph). Mallouk further teaches that its process facilitates formation of single-layer graphene (see page 962, last paragraph).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application for the claimed invention to modify the method taught by Dryfe in view of Chen and Zhamu312 by having said intercalating agent include a species selected from a Bronsted acid selected from phosphoric acid (H3PO4), dichloroacetic (Cl2CHCOOH), methanesulfonic (MeSO3H), and ethanesulfonic (EtSO3H), as taught by Mallouk. The person with ordinary skill in the art would have been motivated to make this modification, because Mallouk teaches that the modification would facilitate formation of single-layer graphene (see page 962, last paragraph).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dryfe et al, US Patent Application Publication No. 2015/0027900 (hereinafter called Dryfe), in view of US pre-grant patent publication no.  2013/0171502 (hereinafter called Chen), Zhamu et al, US patent application publication no. 2009/0061312 (hereinafter Zhamu312), and US patent application publication no. 2010/0206363 (hereinafter called Choi).

Dryfe discloses a method for the production of graphene and related graphite nanoplatelet structures (see Abstract and paragraph 0001). Dryfe further discloses that graphene can be used to make an electrode for super-capacitors (see paragraph 0006). Dryfe further discloses that the method for producing graphene comprises forming an 

Regarding the limitation “wherein said particles of said coke or coal powder have never been previously intercalated or oxidized prior to step (a),” it is noted that the limitation precludes only previous intercalation and/or previous oxidation. This limitation allows said particles of said coke or coal powder to be processed prior to step (a) as long as said coke or coal powder have never been previously intercalated or oxidized prior to step (a).” There is no teaching in Dryfe about previous intercalation or oxidation of said particles of said coke or coal powder prior to step (a). Dryfe in paragraph 0032 only teaches that “(T)he electrode may be a single graphitic crystalline flake or many flakes held together. In the latter case, the crystals may be placed on a conductive surface, physically pressed together or held together using a binder such a pyrolysed polymer (e.g. an extruded graphite rod).” Firstly, the prior processing shown above is only for the 

While Dryfe discloses producing a graphene-based supercapacitor electrode from graphite, Dryfe does not explicitly disclose producing a graphene-based supercapacitor electrode from a supply of coke or coal powder containing therein domains of hexagonal carbon atoms and/or hexagonal carbon atomic interlayers with an interlayer spacing.

Chen discloses a method of producing an electrode made of expanded graphite platelets used in a super-hybrid energy storage device (similar to graphene-based supercapacitor electrode) from a supply of coke or coal powder (paragraph 0063). Chen further teaches that like graphite, coke also has domains of hexagonal carbon atoms and/or hexagonal carbon atomic interlayers with an interlayer spacing (Fig. 6 and paragraph 0129).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Dryfe by substituting the graphite raw material for producing graphene with the coal or coke raw material for producing graphene as taught by Chen with a reasonable expectation of success and with predictable results. The person with ordinary skill in the art would have been motivated to make this modification, because Chen teaches that coal and coke have domains of hexagonal carbon atoms and/or hexagonal carbon atomic interlayers with an interlayer spacing similar to graphite, and thus coal and coke are equivalent materials to graphite for producing graphene.

2/g.

Zhamu312 is in the field of developing a method of producing a composite electrode having a specific surface area of at least 100 m2/gm for use in an electrochemical capacitor (see Abstract and paragraph 0031). Zhamu312 further teaches that the method comprises (a) forming exfoliated graphite worms which are aggregates of networks of interconnected graphite flakes; and (b) impregnating a precursor material into at least a pore of the graphite worms to form a desired composite electrode (see paragraph 0032). Zhamu312 further teaches that a precursor-impregnated worm may be compressed to form a desired shape, e.g., a thin sheet, thus teaching shaping or shaping and drying said graphene suspension into a supercapacitor electrode that is porous and has a specific surface area greater than 200 m2/g (Fig. 1 and 4, and paragraphs 0032, 0085, and 0088). Zhamu312 further teaches that high specific surface area is a desirable property of electrodes used in supercapacitors (see paragraph 0033).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Dryfe in view of Chen with the teachings of Zhamu312 for the purpose of enhancing inter-flake pores to increase high BET surface area of the supercapacitor electrode (Zhamu, para 0085-0086). The person with ordinary skill in the art would have been motivated to make this modification, because Zhamu312 teaches that high specific surface area is a desirable property of electrodes used in supercapacitors (see paragraph 0033). 

2 (M = Zn, Ni, Cu, Mn), MCl3 (M = Al, Ga), MCl4 (M = Zr, Pt), MF2 (M = Zn, Ni, Cu, Mn), MF3 (M = Al, Fe, Ga), MF4 (M = Zr, Pt), and combinations thereof.

Choi teaches use of metal halides including NiCl2 as an intercalating agent for graphene (see paragraphs 0027 and 0028). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Dryfe in view of Chen and Zhamu312 by substituting the intercalating agent from LiCl taught by Dryfe with NiCl2 taught by Choi with a reasonable expectation of success and with predictable results. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07). 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Dryfe et al, US Patent Application Publication No. 2015/0027900 (hereinafter called Dryfe), in view of US pre-grant patent publication no.  2013/0171502 (hereinafter called Chen), and Zhamu et al, US patent application publication no. 2009/0061312 (hereinafter Zhamu312), as shown for claim 23 above, and further in view of Duan et al, US patent application publication no. 2016/0284481, and Landa et al, US patent application publication no. 2012/0153772.

2, 20 allowing excess electrolyte to flow out of said cavity cell and aligning said multiple graphene sheets along a desired direction. 

Duan teaches a forced assembly procedure which includes using a hydraulic press to compress graphene frameworks (include a graphene suspension) having initial packing density of about 12 mg cm-3 (reads on having an initial volume V1) to form a free-standing compact film having packing density of about 0.71 g cm-3 (reads on having a final volume V2) with nearly 60-fold increase in packing density (see paragraph 0061). Duan further teaches that the 60-fold increase in packing density is achieved without any material decline in other important properties like specific surface area and electrical conductivity (see paragraph 0061).

Landa teaches pouring a slurry into a metal mold, the suspended particles being oriented by vibration to ensure that the particles were substantially parallel to the mold base, and applying pressure to the slurry in the mold through a piston of a hydraulic press (see paragraph 0256).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application for the claimed invention to modify the method taught by Dryfe in view of Chen and Zhamu312 by introducing said graphene suspension, having an initial volume Vi, in a mold cavity cell and driving a piston into said mold cavity cell to reduce the graphene dispersion volume to a smaller value V2, 20 allowing excess electrolyte to flow out of said cavity cell and aligning said multiple .. 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Dryfe et al, US Patent Application Publication No. 2015/0027900 (hereinafter called Dryfe), in view of US pre-grant patent publication no.  2013/0171502 (hereinafter called Chen), Zhamu et al, US patent application publication no. 2009/0061312 (hereinafter Zhamu312), and Loh et al, US patent application publication no. 2014/0027299 (hereinafter called Loh), as shown for claim 24 above, and further in view of Duan et al, US patent application publication no. 2016/0284481, and Landa et al, US patent application publication no. 2012/0153772.

Dryfe in view of Chen, Zhamu312, and Loh does not explicitly teach that said forced assembly procedure includes introducing said graphene suspension, having an initial volume Vi, in a mold cavity cell and driving a piston into said mold cavity cell to reduce the graphene dispersion volume to a smaller value V2, 20 allowing excess electrolyte to flow out of said cavity cell and aligning said multiple graphene sheets along a desired direction. 

Duan teaches a forced assembly procedure which includes using a hydraulic press to compress graphene frameworks (include a graphene suspension) having initial packing density of about 12 mg cm-3 (reads on having an initial volume V1) to form a free-standing compact film having packing density of about 0.71 g cm-3 (reads on having a 2) with nearly 60-fold increase in packing density (see paragraph 0061). Duan further teaches that the 60-fold increase in packing density is achieved without any material decline in other important properties like specific surface area and electrical conductivity (see paragraph 0061).

Landa teaches pouring a slurry into a metal mold, the suspended particles being oriented by vibration to ensure that the particles were substantially parallel to the mold base, applying pressure to the slurry in the mold through a piston of a hydraulic press (see paragraph 0256).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application for the claimed invention to modify the method taught by Dryfe in view of Chen, Zhamu312, and Loh by introducing said graphene suspension, having an initial volume Vi, in a mold cavity cell and driving a piston into said mold cavity cell to reduce the graphene dispersion volume to a smaller value V2, 20 allowing excess electrolyte to flow out of said cavity cell and aligning said multiple graphene sheets along a desired direction, as taught by Duan and Landa. The person with ordinary skill in the art would have been motivated to make this modification, because Duan teaches that this would facilitate increase in packing density without any material decline in other important properties like specific surface area and electrical conductivity (see paragraph 0061).

Claims 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Dryfe et al, US Patent Application Publication No. 2015/0027900 (hereinafter called Dryfe), in view of US pre-grant patent publication no.  2013/0171502 (hereinafter called Chen), and Zhamu et al, US patent application publication no. 2009/0061312 (hereinafter Zhamu312), as shown for claim 23 above, and further in view of US patent application publication no. 2013/0329366 (hereinafter called Xiong).

Regarding claim 28, Dryfe in view of Chen and Zhamu312 does not explicitly teach that said forced assembly procedure includes introducing a first layer of said graphene dispersion onto a surface of a supporting conveyor and driving said layer of graphene suspension supported on said conveyor through at least a pair of pressing 51rollers to reduce a thickness of said graphene dispersion layer and align said multiple graphene sheets along a direction parallel to said conveyor surface for forming a layer of electrolyte-impregnated laminar graphene structure. 

Xiong teaches a forced assembly procedure that includes introducing a first layer of a NGP-graphene oxide gel mixture  (reads on graphene dispersion) onto a surface of a supporting conveyor belt (Fig 5, para 0098), and coating the first layer on the conveyor belt from container 5. Xiong further teaches that a dried coating film is peeled off the conveyor belt at the far end of the belt and is fed into a set of roller compressors 13 (see Fig. 5 and paragraph 0098), thus teaching the limitation “driving said layer of graphene suspension supported on said conveyor through at least a pair of pressing 51rollers to reduce a thickness of said graphene dispersion layer and align said multiple graphene sheets along a direction parallel to said conveyor surface for forming a layer of electrolyte-impregnated laminar graphene structure.” 

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Dryfe in view of Chen and Zhamu312 by introducing a first layer of said graphene dispersion onto a surface of a supporting conveyor and driving said layer of graphene suspension supported on said conveyor through at least a pair of pressing 

Regarding claim 29, Xiong further teaches driving said two-layer laminar structure through at least a pair of pressing rollers to reduce a thickness of said second layer of graphene dispersion and align said multiple graphene sheets along a direction parallel to said conveyor surface for forming a layer of electrolyte-impregnated laminar graphene structure (Fig 5, para 0098). 

Dryfe in view of Beall and Zhamu312 fails to explicitly disclose introducing a second layer of said 5 graphene dispersion onto a surface of said layer of electrolyte-impregnated laminar graphene structure to form a two layer laminar structure.

Chen teaches a multi-component hybrid electrode forming two layers stacked together having one layer bonded to a surface of the current collector to form a laminated electrode (see Fig. 3D and paragraph 0059), thus teaching the step of introducing a second layer of said graphene dispersion onto a surface of said layer of electrolyte-impregnated laminar graphene structure to form a two layer laminar structure.

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application for the claimed invention to further modify the above-modified method by introducing a second layer of said 5 graphene dispersion onto 

Regarding claim 10 30, Dryfe in view of Chen and Zhamu312 does not explicitly teach the step of compressing or roll-pressing said electrolyte-impregnated laminar structure to reduce a thin electrolyte layer thickness in said impregnated laminar structure, improve orientation of graphene sheets, and squeeze excess electrolyte out of said impregnated laminar graphene structure for forming said supercapacitor electrode. 

Xiong teaches a step of compressing or roll-pressing said electrolyte-impregnated laminar structure by using a set of roller compressors 13 to compress said electrolyte-impregnated laminar structure into a designed thickness and density (Fig 5, para 0098). 

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Dryfe in view of Chen and Zhamu312 by compressing or roll-pressing said electrolyte-impregnated laminar structure to reduce a thin electrolyte layer thickness in said impregnated laminar structure, improve orientation of graphene sheets, and squeeze excess electrolyte out of said impregnated laminar graphene structure. The person with ordinary skill in the art would have been motivated to make this modification, because Xiong teaches that the advantage of the modification would be to form cohesive 

Regarding Claim 31, Dryfe in view of Chen and Zhamu312 fails to explicitly disclose a roll-to-roll process wherein said forced assembly procedure includes feeding said supporting conveyor, in a continuous film form, from a feeder roller to a deposition zone, continuously or intermittently depositing said graphene dispersion onto a surface of said supporting conveyor film to form said layer of graphene dispersion thereon, and collecting said layer of electrolyte-impregnated laminar graphene structure supported on conveyor film on a collector roller. 

Xiong teaches a roll-to-roll process wherein said forced assembly procedure includes feeding a conveyor belt 7, in a continuous film form, from a feeder roller to a deposition zone (Fig 5, para 0098), continuously or intermittently depositing said graphene dispersion onto a surface of said supporting conveyor film to form said layer of graphene dispersion thereon (Fig 5, para 0098), and collecting said layer of electrolyte-impregnated laminar graphene structure supported on conveyor film on a collector roller 13 (Fig 5, para 0098).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Dryfe in view of Chen and Zhamu312 by feeding said supporting conveyor, in a continuous film form, from a feeder roller to a deposition zone, continuously or intermittently depositing said graphene dispersion onto a surface of said supporting conveyor film to form said layer of graphene dispersion thereon, and collecting said layer of electrolyte-impregnated laminar graphene structure supported on conveyor film on a collector roller. The person with ordinary skill in the art would have .

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Dryfe et al, US Patent Application Publication No. 2015/0027900 (hereinafter called Dryfe), in view of US pre-grant patent publication no.  2013/0171502 (hereinafter called Chen), and Zhamu et al, US patent application publication no. 2009/0061312 (hereinafter Zhamu312), as shown for claim 1 above, and further in view of Guo et al, US patent application publication no. 2008/0070777 (hereinafter called Guo), and Vissers et al, US patent application publication no. 2011/0281154.

Zhamu312 further teaches that it is desirable that a supercapacitor electrode has a high accessible surface area and high porosity for increased capacitance (see paragraph 0007). However, Dryfe in view of Chen and Zhamu312 fails to explicitly disclose that said suspension contains a foaming agent or blowing agent and said step of shaping and drying said graphene suspension comprises dispensing and heat treating said suspension to activate said foaming or blowing agent for forming a layer of 52graphene foam. 

Guo teaches an electrode-producing process comprising preparing a suspension of catalyst particles dispersed in a liquid; and dispensing the suspension onto a substrate (see paragraph 0075), a process similar to the process of the claimed invention. Jang further teaches that the process may involve incorporating physical or chemical blowing or foaming agents as a pore-forming means to produce pores in the resulting electrode (see paragraph 0077). 

Vissers teaches that it is advantageous to use a blowing agent such that the activation temperature of the blowing agent is above the operating temperature of the pre-foaming steps so that the blowing agent is activated only during the foaming step and not in the pre-foaming steps (see paragraph 0032).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application for the claimed invention to modify the method taught by Dryfe in view of Chen and Zhamu312 by including a foaming agent or blowing agent in said suspension as taught by Guo and heat treating said suspension to activate said foaming or blowing agent for forming a layer of 52graphene foam as taught by Vissers. The person with ordinary skill in the art would have been motivated to make this modification, because Zhamu312 teaches that it is desirable that a supercapacitor electrode has a high accessible surface area and high porosity for increased capacitance (see paragraph 0007).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Dryfe et al, US Patent Application Publication No. 2015/0027900 (hereinafter called Dryfe), in view of US pre-grant patent publication no.  2013/0171502 (hereinafter called Chen), and Zhamu et al, US patent application publication no. 2009/0061312 (hereinafter Zhamu312), as shown for claim 1 above, and further in view of Zhamu et al, US patent application publication no. 2009/0092747 (hereinafter called Zhamu747) .



Zhamu747 teaches a process for forming meso-porous nano-scaled graphene platelet (NGP) nanocomposites, the process comprising dispersing NGPs in a polymer-solvent solution to form an NGP suspension, shaping the suspension into a desired shape with the solution being rapidly frozen, and subjecting the frozen "solid" to a vacuum- or pumping-assisted procedure to facilitate sublimation of the solvent, leaving behind NGPs with a large amount of pores (reads on graphene foam electrode) (see Fig. 3 and paragraph 0067). Zhamu747 further teaches that increasing the number of pores increases the specific surface area which is a highly desirable result (see paragraph 0068).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application for the claimed invention to modify the method taught by Dryfe in view of Chen and Zhamu312 by freeze-drying said graphene suspension to form a graphene foam electrode as taught by Zhamu747 (see Fig. 3 and paragraph 0067). The person with ordinary skill in the art would have been motivated to make this modification, because Zhamu747 teaches that increasing the number of pores increases the specific surface area which is a highly desirable result (see paragraph 0068).
. 
Claims 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Dryfe et al, US Patent Application Publication No. 2015/0027900 (hereinafter called Dryfe), in view of US pre-grant patent publication no. 2013/0171502 (hereinafter called Chen), and Zhamu et al, US patent application publication no. 2009/0061312 (hereinafter Zhamu312), as shown for claim 1 above, and further in view of Grant et al, international patent application publication no. WO 2016/075465 (hereinafter called Grant).

Dryfe in view of Chen and Zhamu312 fails to explicitly disclose that said electrode has an active material mass loading higher 5 than 10 mg/cm2.or  
20 mg/cm2.

Grant is directed to an electrode structure comprising a conductive substrate or current collector (abstract) and teaches that an electrode has an active material mass loading within the range of 1 mg/cm2 to 100 mg/cm2 (page 14, In 16-17), thus overlapping the claimed range of higher 5 than 10 mg/cm2.or 20 mg/cm2.

One with ordinary skill in the art not knowing the active material mass loading of electrodes used in supercapacitors would have necessarily looked to the art to find a reference such as Grant to determine the commonly used values of the active material mass loading of electrodes used in supercapacitors. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Dryfe in view of Chen and Zhamu312 by having active material mass loading in the range of 1 mg/cm2 to 100 mg/cm2 as taught by Grant.

Double Patenting Rejections


A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 2, 4, 5, and 7-37 of the instant application are provisionally rejected on ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,435,797 (the ‘797 patent). 
Claims 1-22 of the ‘797 patent teach the following:

1.     A method of producing isolated graphene sheets from a supply of coke or coal powder containing therein domains of hexagonal carbon atoms and/or hexagonal carbon atomic interlayers with an interlayer spacing, said method comprising:


(b)    exfoliating and separating said hexagonal carbon atomic interlayers from said intercalated coke or coal compound using an ultrasonication, thermal shock exposure, mechanical shearing treatment, or a combination thereof to produce said isolated graphene sheets.
2.    The method of claim 1, wherein multiple particles of said coke or coal powder are dispersed in said liquid solution electrolyte, disposed in a working electrode compartment, and supported or confined by a current collector in electronic contact therewith, and wherein said working electrode compartment and said multiple particles supported thereon or confined therein are not in physical contact with said counter electrode.
3.    The method of claim 2, wherein said multiple particles are clustered together to form a network of electron-conducting pathways.

5.    The method of claim 1, wherein said coke or coal powder in said working electrode compartment is dispersed in the liquid solution electrolyte at a concentration higher than 20% by weight.
6.    The method of claim 1, wherein said coke or coal powder in said working electrode compartment is dispersed in the liquid solution electrolyte at a concentration higher than 50% by weight.
7.    The method of claim 1, wherein said mechanical shearing treatment comprises operating air milling, air jet milling, ball milling, rotating-blade mechanical shearing, or a combination thereof.
8.    The method of claim 1, wherein the imposing current provides a current density in the range of 0.1 to 600 A/m2.
9.    The method of claim 1, wherein the imposing current provides a current density in the range of 1 to 500 A/m2.
10.    The method of claim 1, wherein the imposing current provides a current density in the range of 10 to 300 A/m2.
11.    The method of claim 1, wherein said thermal shock exposure comprises heating said intercalated coke or coal compound to a temperature in the range of 300-l,200°C for a period of 15 seconds to 2 minutes.
12.     The method of claim 1, wherein said isolated graphene sheets contain single layer graphene.
13.    The method of claim 1, wherein said isolated graphene sheets contain few-layer graphene having 2-10 hexagonal carbon atomic interlayers or graphene planes.

15.    The method of claim 1, further comprising a step of re-intercalating said isolated graphene sheets using an electrochemical or chemical intercalation method to obtain intercalated graphene sheets and a step of exfoliating and separating said intercalated graphene sheets to produce single-layer graphene sheets using ultrasonication, thermal shock exposure, exposure to water solution, mechanical shearing treatment, or a combination thereof.
16.   The method of claim 1, wherein said intercalating agent includes a metal halide selected from the group consisting of MCI (M = Li, Na, K, Cs), MC12 (M = Zn, Ni, Cu, Mn), MC13 (M = Al, Fe, Ga), MC14 (M = Zr, Pt), MF2 (M = Zn, Ni, Cu, Mn), MF3 (M = Al, Fe, Ga), MF4 (M = Zr, Pt), and combinations thereof.
17.    The method of claim 1, wherein said intercalating agent comprises an alkali metal salt selected from the group consisting of sodium perchlorate (NaClO4, potassium perchlorate (KCIO4), sodium hexafluorophosphate (NaPFe). potassium hexafluorophosphate (KPFe). sodium borofluoride (NaBF4), potassium borofluoride (KBF4), sodium hexafluoroarsenide, potassium hexafluoroarsenide, sodium trifluoro-methanesulfonate (NaCFsSOs), potassium trifluoro-methanesulfonate (KCF3SO3), bis-trifluoromethyl sulfonylimide sodium (NaN(CF3S02)2), sodium trifluoromethanesulfonimide (NaTFSI), bis-trifluoromethyl sulfonylimide potassium (KN(CF3S02)2), a sodium ionic liquid salt, lithium perchlorate (LiC104), lithium hexafluorophosphate (LiPFf,), lithium borofluoride (LiBF4), lithium hexafluoroarsenide (LiAsFf,), lithium trifluoro-methanesulfonate (LiCF3S03), bis-trifluoromethyl sulfonylimide lithium (LiN(CF3S02)2), lithium bis(oxalato)borate (LiBOB), lithium oxalyldifluoroborate (LiBF2C204), lithium nitrate (Li NO3), Li-fluoroalkyl-phosphates (LiPF3(CF2CF3)3), lithium bisperfluoro-ethysulfonylimide (LiBETI), lithium bis(trifluoromethanesulphonyl)imide, lithium bis(fluorosulphonyl)imide, lithium trifluoromethanesulfonimide (LiTFSI), an ionic liquid lithium salt, and combinations thereof.

19.    A method of producing isolated graphene sheets from a supply of coke or coal powder containing therein domains of hexagonal carbon atoms and/or hexagonal carbon atomic interlayers with an interlayer spacing, said method comprising:
(a) forming an intercalated coal compound by an electrochemical intercalation
procedure which is conducted in an intercalation reactor, wherein said reactor contains (i) a liquid solution electrolyte comprising an intercalating agent; (ii) a working electrode that contains said coke or coal powder as an active material in ionic contact with said liquid solution electrolyte, wherein said coal powder is selected from leonardite, anthracite, lignite coal, bituminous coal, natural coal mineral powder, or a combination thereof; and (iii) a counter electrode in ionic contact with said liquid solution electrolyte, and wherein a current is imposed upon said working electrode and said counter electrode at a current density for a duration of time sufficient for effecting electrochemical intercalation of said intercalating agent into said interlayer spacing; wherein said intercalating agent comprises dichloroacetic acid (CI2CHCOOH), or an alkylsulfonic acid selected from methanesulfonic (McSC>,H), ethanesulfonic (EtSC>,H), 1-propanesulfonic (n-PrSC>,H), or a combination thereof and (b) exfoliating and separating said hexagonal carbon atomic interlayers from said intercalated coal 
20.   The method of claim 24, wherein said reactor further comprises a graphene plane-wetting agent dissolved in said liquid solution electrolyte, wherein said graphene plane-wetting agent is selected from the group consisting of melamine, sodium (ethylenediamine), tetraalkylammonium, ammonia, carbamide, hexamethylenetetramine, organic amine, pyrene, 1-pyrenecarboxylic acid, 1-pyrenebutyric acid, 1-pyrenamine, poly(sodium-4-styrene sulfonate), and combinations thereof.
21.    The method of claim 24, wherein said coke or coal powder in said working electrode compartment is dispersed in the liquid solution electrolyte at a concentration from 20% to 50% by weight.
22.    The method of claim 24, wherein the imposing current provides a current density in the range of 0.1 to 600 A/m2.

Claims 1, 2, 4, and 32-37 of the instant application are provisionally rejected on ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 22, and 25-29 of U.S. Patent Application No. 15/211,522 (the ‘522 application), in view of Zhamu et al, US Patent Application Publication No. 2009/0028778 (hereinafter called Zhamu778). 

Claims 1-3, 22, and 25-29 of the '522 application teach the following:

1. A process for producing a graphene-based supercapacitor electrode from a supply of coke or coal powder containing therein domains of hexagonal carbon atoms and/or hexagonal carbon atomic interlayers with an interlayer spacing, said process 2/g.  
2. The process of claim 1 wherein said particles of said coke or coal powder have never been previously intercalated or oxidized prior to step (a).  
3. The process of claim 1 wherein said supercapacitor electrode is in a paper sheet, porous film, porous filament, porous rod, or porous tube form.
22. The process of claim 1, wherein a desired amount of a foaming agent is added into said graphene suspension and said step (c) includes shaping the graphene suspension using a procedure of casting, coating, spraying, printing, extrusion, fiber spinning, or a combination thereof.  
25. The process of claim 1, wherein said step of shaping and drying said graphene suspension comprises dispensing said suspension onto a surface or two surfaces of a current collector to form said electrode in a film form having a thickness from 1 pm to 1,000 pm.  

27. The process of claim 1, wherein said step of shaping and drying said graphene suspension comprises freeze-drying said suspension to form a graphene foam electrode.  
28. The process of claim 1, wherein said electrode has an active material mass loading higher than 10 mg/cm2.  
29. The process of claim 1, wherein said electrode has an active material mass loading higher than 20 mg/cm2.
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application for the claimed invention to modify the method taught by claims 1-3, 22, and 25-29 of the '522 application by substituting the supercritical fluid treatment step for formation of graphene sheets with the electrochemical intercalation and exfoliations steps for formation of graphene sheets as taught by Zhamu778.   

Response to Arguments 

Applicant assertions are shown in italics below. 

Regarding the rejection of claim 1 under 35 USC 103, Applicants assert on page 12,  3rd paragraph, of their communication dated 11/19/2020 that the present application shows a process in which a compartment of coke or coal can be processed without being placed onto a conductive surface, pressed, mixed with binder or otherwise processed. Other processes require treatment or a bonding contact with the external component. The claimed subject matter teaches a process in which many particles can cluster together without the preparation requirements that would be needed from other processes. Applicants' arguments are not persuasive, because it is noted that the limitation “wherein said particles of said coke or coal powder have never been previously intercalated or oxidized prior to step (a)” precludes only previous intercalation and/or previous oxidation. This limitation allows said particles of said coke or coal powder to be processed prior to step (a) as long as said coke or coal powder have never been previously intercalated or oxidized prior to step (a).” There is no teaching in Dryfe about previous intercalation or oxidation of said particles of said coke or coal powder prior to step (a). Dryfe in paragraph 0032 only teaches that “(T)he electrode may be a single graphitic crystalline flake or many flakes held together. In the latter case, the crystals may be placed on a conductive surface, physically pressed together or held together using a binder such a pyrolysed polymer (e.g. an extruded graphite rod).” Firstly, the prior processing shown above is only for the case when many flakes held together. There is no teaching of prior processing for the case of a single graphitic crystalline flake. Secondly, physically pressing together or holding together using a binder is different from intercalation or oxidation. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SALIL JAIN/Examiner, Art Unit 1795